Name: Commission Regulation (EEC) No 3301/85 of 26 November 1985 opening a standing invitation to tender for the export of 120 000 tonnes of bread-making wheat held at Ghent by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 85 Official Journal of the European Communities No L 316/35 COMMISSION REGULATION (EEC) No 3301/85 of 26 November 1985 opening a standing invitation to tender for the export of 120 000 tonnes of bread-making wheat held at Ghent by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 2 1 . The invitation to tender shall cover a maximum of 120 000 tonnes of bread-making wheat to be exported to all third countries. 2. The regions in which the 120 000 tonnes of bread ­ making wheat are stored are listed in Annex I hereto. Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the second month following. Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down genera} rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (4), as amended by Regulation (EEC) No 1806/85 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 21 November 1985 France notified the Commission that it wished to put up for sale for export to third countries 1 20 000 tonnes of bread-making wheat held by its intervention agency at Ghent ; whereas it is possible to accede to that request by opening a tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 1 1 December 1985 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the last partial invitation to tender shall expire on 26 March 1986 at 1 p.m. (Brussels time). 3 . The tenders shall be lodged with the French inter ­ vention agency. 4. By way of derogation from the second subparagraph of Article 13 ( 1 ) of Regulation (EEC) No 1836/82, the price increases or reductions applied are those fixed by Commission Regulation (EEC) No 1 570/77 (*). Article 5 HAS ADOPTED THIS REGULATION : The French intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be given as specified in the table in Annex II hereto. Article 1 The French intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 120 000 tonnes of bread-making wheat held by it. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 107, 19 . 4. 1984, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 49. (4) OJ No L 202, 9 . 7. 1982, p. 23. 0 OJ No L 169, 29. 6 . 1985, p. 73. ( «) OJ No L 174, 14. 7. 1977, p. 18 . No L 316/36 Official Journal of the European Communities 27. 11 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1985. For the Commission Frans ANDRIESSEN Vice-President ANNEX I (tonnes) Place of storage Quantity Ghent (Belgium) 120 000 ANNEX II Standing invitation to tender for the export of 120 000 bread-making wheat held by the French intervention agency (Regulation (EEC) No 3301 /85) 2 3 5 6 71 4 Number of tenderer Consignment No Quantity (tonnes) Offer price (ECU/tonne) Price increases ( + ) or reduction ( ) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc .